Defendants-appellants’ motion for emergency consideration of their motion for continuation of bond is considered, and the same is hereby granted. The motion for continuation of bond pending appeal is considered, and the same is hereby denied, without prejudice to the filing of a motion for the continuation of bond pending appeal in the trial court. Defendants-appellants’ motion for emergency consideration of their application for leave to appeal is considered, and the same is hereby denied.
Case below, Court of Appeals Nos. 22686-22691, memorandum opinion of November 24,1975.